Citation Nr: 0012936	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  95-21 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and Larry Curry


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  This case was previously 
remanded by the Board for additional development in April 
1997.  The case is now, once more, before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a low back disorder was denied by an RO rating decision 
in July 1986; no timely appeal therefrom was filed.

2.  Evidence received since the final, July 1986 rating 
decision with regard to a low back disorder does not bear 
directly or substantially upon the issues at hand, is 
essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1986 rating decision denying the claim of 
entitlement to service connection for a low back disorder is 
final.  38 U.S.C. 4005(c) (West 1982) (now 38 U.S.C.A. 
§ 7105(c) (West 1991)); 38 C.F.R. § 19.192 (1986) (now 
38 C.F.R. § 20.1103 (1999)).

2.  Evidence received since the July 1986 rating decision is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals that the 
veteran was hospitalized with complaints of back pain in July 
1943.  At that time, he gave an eight year history of back 
pain, and indicated that he injured his back while lifting 
railroad ties in approximately 1941.  The veteran was 
reportedly told that the "continuous strain" from carrying 
the railroad ties might account for his backache.  He opined 
that his service as a truck driver in the Army aggravated his 
low back disorder, and indicated that he experienced 
continuous backache.  He explained that his back pain was 
severe following heavy lifting, and reported periodic 
radiation to the right hip.  The final assessment was normal 
back, and the physician commented that he was unable to 
account for the veteran's complaints.  Back exercises were 
recommended.

The veteran filed a claim of entitlement to service 
connection for a low back disorder in March 1986, indicating 
that the disorder had its onset during service in January 
1943.  In support of his claim, he submitted a January 1986 
medical report from Dr. F.C.  Therein, the veteran's private 
physician noted that he treated the veteran for complaints of 
back pain, and indicated that the veteran gave a history of 
pain following a fall in service in 1943.  The diagnostic 
impression was osteoarthritis of the lumbosacral spine, and 
herniated intervertebral disc.

Service connection for a low back disorder was denied by a 
rating decision in July 1986.  The veteran was informed of, 
but voiced no disagreement with, that decision.  That 
decision became final.  

In August 1986, the veteran submitted a statement from W.B., 
a service comrade.  This statement notes that the veteran 
injured his back when he fell while loading a gravel truck 
during service.  The service comrade reported that the 
veteran continued to experience trouble with his back, and 
was subsequently hospitalized for treatment.  He noted that 
the veteran had to wear a back brace for "some time."

Later that month, the RO determined that the lay statement 
did not constitute new and material evidence to reopen the 
veteran's claim for service connection for a low back 
disorder.

The veteran sought to reopen his claim for service connection 
for a low back disability in December 1994, and an April 1987 
private medical report from Dr. L.R. was submitted in support 
of the veteran's claim.  This record notes that the veteran 
gave a history of injuring his back when he fell off of a 
truck during service, and experienced low back pain since 
that time.  The report indicates that the veteran stopped 
working in 1982 due to low back pain.  Current complaints 
included severe low back pain, which radiated to the left hip 
and leg.  The diagnostic impression was severe osteoarthritis 
of the lumbar spine with degenerative changes and spinal 
stenosis, and lumbar compressive radiculopathy.

In January 1995 correspondence, Dr. J.B. reported that he 
treated the veteran for reoccurring low back pain in January 
1991.  He noted that the veteran gave a history of injuring 
his back in 1945, 1957, and 1975 while working on an oil rig.  
The final assessment was subluxation of L5 precipitated by 
degenerative lumbar disc and lumbar-sacral strain.

In February 1995, the RO determined that new and material 
evidence had not been submitted to reopen the  claim for 
service connection for a low back disability.

Private treatment records from December 1986 to September 
1987 were associated with the veteran's claim folder later 
that month.  A December 1986 record notes complaints of back 
pain since the previous night.  The veteran reported that he 
used a cane for support, and was not taking medication for 
pain.  Osteoarthritis was diagnosed.

A February 1995 statement from W.B., the veteran's service 
comrade, notes that the veteran injured his back when he fell 
while loading a gravel truck in approximately July 1943.  He 
reported that the veteran was subsequently taken to the 
hospital.

The veteran filed a notice of disagreement (NOD) with the 
February 1995 rating decision in March 1995, and submitted a 
substantive appeal (Form 9) in June 1995, perfecting his 
appeal.

VA outpatient records reflecting treatment for the veteran's 
low back disorder from January 1994 to February 1996 were 
subsequently associated with the claims folder.  During 
February 1996 treatment, the veteran gave a history of 
injuring his back when he fell off of a truck during service 
in 1943.  Further, he reported that he sprained his back 
while working in an oil field in 1956, 1957, and 1975.

In May 1996, the veteran submitted a statement from R.B., a 
co-worker, in support of his claim.  R.B. reported that he 
began working with the veteran on oil rigs in the early 
1950s.  He explained that the veteran experienced back pain, 
and had difficulty with "heavy work."  

During a January 1997 travel Board hearing, the veteran 
testified that he first injured his back in service when he 
fell off of a truck.  Transcript (T.) at 4.  He reported that 
he went on sick call, and was subsequently hospitalized.  T. 
at 5.  According to the veteran, the hospitalization lasted 
for approximately three days in May or June of 1944, and an 
X-ray examination was conducted.  T. at 6.  The veteran, a 
member of the U.S. Army, explained that he was treated at a 
U.S. Navy facility.  T. at 6 and 12.  He maintained that he 
was then put on light duty until he was separated from 
service approximately six months later.  T. at 7.  The 
veteran indicated that he was treated by a physician for his 
back disorder in 1957.  T. at 8.  He reported that he 
aggravated his back injury while working in the oil fields on 
a drilling rig.  T. at 10.  He testified that he received 
Social Security benefits based on his back disability, and 
indicated that this award became effective in approximately 
1986.  T. at 15-16.  He stated that all records considered by 
the Social Security Administration in connection with his 
claim have been incorporated into his VA claims folder.  T. 
at 16. 

The Board remanded the case to the RO for further development 
in April 1997.  In particular, the Board directed the RO to 
attempt to obtain inpatient treatment records from the Ft. 
Lawton hospital from May to June 1944, and all outstanding 
post-service treatment records for the veteran's low back 
disorder.

In compliance with the April 1997 remand, the RO requested 
inpatient treatment records from the National Personnel 
Records Center (NPRC) in August 1998.  In a response the 
following month, NPRC indicated that no such records were 
found.

VA and private medical records reflecting treatment for the 
veteran's low back disability from August 1975 to April 1998 
were associated with the veteran's claims folder.  A 
September 1975 hospital report notes that the veteran 
experienced severe low back pain in August 1975 after 
attempting to lift or flip over a heavy piece of a steel 
plate the previous day.  He gave a history of sustaining a 
ruptured disc in 1957, and related that a back brace was 
prescribed.  In addition, the veteran reported experiencing a 
pinched nerve in 1969.  The discharge diagnosis was acute 
lumbosacral strain.

VA outpatient records from February to April 1998 show 
treatment for minor postural changes of the lumbar spine, 
severe narrowing and degenerative changes involving the L2-3 
and L5-S1 intervertebral discs, minor posterior subluxation 
of L2 on L3, and degenerative changes of the apophyseal 
joints from L4-S1.

Analysis

As indicated above, service connection for a back disorder 
was denied by a July 1986 rating decision.  The veteran was 
notified of that decision and his appeal rights, but failed 
to perfect an appeal.  See 38 U.S.C. 4005(c) (West 1982) (now 
38 U.S.C.A. § 7105(c) (West 1991)); 38 C.F.R. § 19.192 (1986) 
(now 38 C.F.R. § 20.1103 (1999)).  Accordingly, the July 1986 
rating decision denying service connection for a back 
disorder became final and is not subject to revision on the 
same factual basis, but may be reopened on the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273 
(1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a low back disorder.  The evidence 
since the last denial includes VA and private medical records 
from August 1975 to April 1998, two lay statements from W.B. 
regarding a back injury in service, one lay statement from 
R.B. regarding the veteran's post-service back problems, and 
testimony from the January 1997 travel Board hearing.  This 
evidence, however, is fundamentally cumulative of other 
evidence previously submitted and considered by the RO in 
July 1986.  Specifically, the medical evidence of record 
considered by the RO in July 1986 failed to show a nexus 
between the veteran's current low back disorder and service, 
and the medical evidence submitted since the final decision 
similarly fails to show a nexus.  

Lay evidence of record at the time of the final decision 
alleged that the veteran's current low back disorder was 
related to a fall during service.  Statements received 
subsequent to the July 1986 rating decision (including August 
1986 and February 1995 written statements from W.B., a May 
1996 written statement from R.B., various written statements 
from the veteran, and testimony from the January 1997 travel 
Board hearing) simply reiterate the aforementioned 
allegations, and are merely redundant of evidence previously 
of record, and thus not new.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  

With the exception of the January 1986 report from Dr. F.C., 
none of the VA and private treatment records from August 1975 
to April 1998 were of record at the time of the RO's decision 
in July 1986.  However, these records simply demonstrate that 
the veteran received post-service treatment for his current 
low back disorder, and fail to relate the disorder to his 
period of active duty.  Accordingly, these records are 
redundant.

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in July 1986.  As noted 
above, final decisions of the RO are not subject to revision 
on the same factual basis.  Even assuming arguendo that 
portions of the newly-submitted evidence are new, not a 
single piece of such evidence is material within the meaning 
of 38 C.F.R. § 3.156(a).  As the evidence fails to establish 
a nexus between the veteran's current low back disorder and 
service, it certainly does not in any way contribute to a 
more complete picture in this case.  See Hodge, 155 F.3d at 
1363.  In fact, the newly submitted medical evidence suggests 
that the veteran's current low back disability may be related 
to post-service injuries at work.  

The newly submitted evidence simply reiterates the veteran's 
contentions, which were previously of record in July 1986.  
The Board must find that the recently obtained evidence is 
fundamentally cumulative.  It only serves to show what was 
known in July 1986.  Consequently, the Board finds that this 
evidence is not "new" and cannot constitute "new and 
material evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material. 

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a low back 
disorder, under Elkins, supra, the Board need proceed no 
further.  Indeed, the Board's analysis must end here.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that nothing in the above discussion is 
intended to cast doubt on the veteran's good faith.  Under 
the law, the Board simply has no authority to get to the 
merits of the claim.  The Board would add that, even assuming 
the Board could get to the merits, and assuming the veteran's 
recollections of his low back disorder in service were 
accurate, the record would still lack a medical basis to link 
his current low back disability to service.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for a 
low back disorder is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

